                                                                                                   ..-----·--···------~




AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case                                                     FILED
                                                                                                               MAY 2 3 2019
                                      UNITED STATES DISTRICT Co
                                        SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                               JUDGMENT IN A CRH~~Te~lf:--_.:;.::~...:..i
                                 v.                                 (For Offenses Committed On or After November 1, 1987)


                 LUIS CHAVEZ-ALMANZA (1)                               Case Number:          19MJ21050-CAB

                                                                    JULIE A. BLAIR
                                                                    Defendant's Attorney
REGISTRATION NO.                 83593298
D -
The Defendant:

IZI pleaded guilty to count(s)        ONE (1) OF THE COMPLAINT

D     was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                      Count
Title & Section                   Nature of Offense                                                                  Number(s)
s use 1325                        ILLEGAL ENTRY (MISDEMEANOR)                                                           1




      The defendant is sentenced as provided in pages 2 through               2            of this judgment.


D     The defendant has been found not guilty on count(s)

D     Count(s)                                                are   dismissed on the motion of the United States.

IZI   Assessment:   $10.00- WAIVED


IZI   No fine                D Forfeiture pursuant to order filed                                               , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                    HON. Cathy Ann Bencivengo
                                                                    UNITED STATES DISTRICT JUDGE



                                                                                                                  19MJ21050-CAB
. AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

 DEFENDANT:                LUIS CHAVEZ-ALMANZA (1)                                                  Judgment - Page 2 of 2
 CASE NUMBER:              19MJ21050-CAB

                                                    IMPRISONMENT
  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
  TIME SERVED (5 DAYS).




  D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
  D     The court makes the following recommendations to the Bureau of Prisons:




  D     The defendant is remanded to the custody of the United States Marshal.

  D     The defendant shall surrender to the United States Marshal for this district:
        D     at                             P.M.              on
        D     as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of
  D
        Prisons:
        D     on or before
        D     as notified by the United States Marshal.
        D     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

        Defendant delivered on


  at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL



                                                                                                      19MJ21050-CAB
